Third District Court of Appeal
                               State of Florida

                            Opinion filed April 3, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2116
                         Lower Tribunal No. 16-15684
                             ________________


                        Veronica Waldman, et al.,
                                   Appellants,

                                        vs.

            Laquer Family Holdings Limited Partnership,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Veronica Waldman, in proper person.

     Nelson Mullins Broad and Cassel and Gary M. Freedman and Kimberly J.
Freedman, for appellee.


Before EMAS, C.J., and SALTER and FERNANDEZ, JJ.

      PER CURIAM.
      We affirm the circuit court’s final order denying Veronica Waldman’s

motion to set aside a foreclosure sale. Ms. Waldman maintains that the foreclosure

sale was conducted with “dramatic irregularities” and technical errors, but

introduced no competent substantial evidence below, nor any record here, to

substantiate that contention. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979).

      Ms. Waldman’s second issue on appeal argues that she was not afforded due

process regarding a notice of hearing on her objections to the conduct of the sale.

After she failed to appear at the hearing, the trial court denied her objections.

      The record discloses that there was indeed an invalid email address used,

“sawylw@gmail.com” instead of the correct address, “sawvlw@gmail.com,” on

the service list for a copy intended to be sent to Ms. Waldman. Ms. Waldman’s

argument fails, however, because the record further discloses that one law firm for

her had withdrawn from representing her, but another attorney of record remained

counsel of record and was duly served with the notice. “[N]otice to the attorney

constitutes notice to the client.” Comprehensive Health Ctr., Inc. v. United Auto.

Ins. Co., 56 So. 3d 41, 43 (Fla. 3d DCA 2010).

      The final order is affirmed.




                                           2